               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 1 of 34




     M. Anderson Berry (SBN 262879)
 1
     Leslie Guillon (SBN 222400)
 2   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORP.
 3   865 Howe Avenue
     Sacramento, CA 95825
 4   Telephone: (916)777-7777
     Facsimile: (916) 924-1829
 5
     aberry@justice4you.com
 6   lguillion@justice4you.com

 7   John A. Yanchunis
     (Pro Hac Vice application forthcoming)
 8   Ryan D. Maxey
 9   (Pro Hac Vice application forthcoming)
     MORGAN & MORGAN
10   COMPLEX LITIGATION GROUP
     201 N. Franklin St., 7th Floor
11   Tampa, FL 33602
     Telephone: (813) 223-5505
12   Facsimile: (813) 223-5402
13   jyanchunis@ForThePeople.com
     rmaxey@ForThePeople.com
14
     Attorneys for Plaintiff
15

16                          THE UNITED STATES DISTRICT COURT
17                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

18
                                              Case No.: ___________________
19   KAMAL BITMOUNI, on behalf of himself
     and all others similarly situated,
20                                            CLASS ACTION COMPLAINT
                    Plaintiff,
21   vs.                                      DEMAND FOR JURY TRIAL

22   PAYSAFE LIMITED, a Bermuda limited
     company f/k/a Paysafe Group Holdings
23
     Limited,
24
                    Defendant.
25

26

27

28
     CLASS ACTION COMPLAINT                   1
                 Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 2 of 34




 1          Plaintiff Kamal Bitmouni (“Plaintiff”), individually and on behalf of all others similarly
 2   situated, brings this Class Action Complaint against Paysafe Limited (“Paysafe” or “Defendant”),
 3   and alleges, upon personal knowledge as to his own actions and his counsels’ investigations, and
 4   upon information and belief as to all other matters, as follows:
 5                                         I. INTRODUCTION
 6          1.       Plaintiff brings this class action against Defendant for its failure to properly secure
 7   and safeguard personal identifiable information that Defendant required from its customers as a
 8   condition of providing online payment services, including without limitation, names, contact
 9   details, Social Security numbers, and bank account information (collectively, “personal
10   identifiable information” or “PII”). Plaintiff also alleges Defendant failed to provide timely,
11   accurate, and adequate notice to Plaintiff and similarly situated current and former customers
12   (collectively, “Class Members”) that their PII had been lost and precisely what types of
13   information was unencrypted and in the possession of unknown third parties.
14          2.       Defendant provides merchant services to individuals and businesses throughout the
15   United States. These services include, among other things, providing the ability to accept
16   payments online. To obtain merchant services, Plaintiff and other customers of Defendant entrust
17   and provide to Defendant an extensive amount of PII, including but not limited to Social Security
18   numbers and bank account numbers. Defendant retains this information on computer hardware—
19   even after the customer relationship ends. Defendant asserts that it understands the importance of
20   protecting information.
21          3.       On or before November 6, 2020, Defendant determined that there had been a
22   potential compromise of a website used by part of its U.S. business (the “Data Breach”).
23          4.       On or before December 3, 2020, Defendant determined that suspicious activity on
24   the website from May 13, 2018 to November 24, 2020 may have compromised information held
25   on the website.
26          5.       In a “Notice of Data Breach,” dated December 16, 2020, Defendant advised that it
27   was informing current and former customers of Defendant of the Data Breach.
28          6.       By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and Class
     CLASS ACTION COMPLAINT                            2
                 Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 3 of 34




 1   Members’ PII, Defendant assumed legal and equitable duties to those individuals. Defendant
 2   admits that the unencrypted PII exposed to “unauthorized activity” included names, contact details,
 3   Social Security numbers, and bank account information.
 4          7.       The exposed PII of Defendant’s current and former customers can be sold on the
 5   dark web. Hackers can access and then offer for sale the unencrypted, unredacted PII to criminals.
 6   Defendant’s current and former customers face a lifetime risk of identity theft, which is heightened
 7   here by the loss of Social Security numbers.
 8          8.       This PII was compromised due to Defendant’s negligent and/or careless acts and
 9   omissions and the failure to protect PII of its current and former customers. In addition to
10   Defendant’s failure to prevent the Data Breach, after discovering the breach, Defendant waited
11   over a month to report it to the states’ Attorneys General and affected individuals.
12          9.       As a result of this delayed response, Plaintiff and Class Members had no idea their
13   PII had been compromised, and that they were, and continue to be, at significant risk to identity
14   theft and various other forms of personal, social, and financial harm. The risk will remain for their
15   respective lifetimes.
16          10.      Plaintiff brings this action on behalf of all persons whose PII was compromised as
17   a result of Defendant’s failure to: (i) adequately protect the PII of their current and former
18   customers; (ii) warn its current and former customers of its inadequate information security
19   practices; and (iii) effectively secure hardware containing protected PII using reasonable and
20   effective security procedures free of vulnerabilities and incidents. Defendant’s conduct amounts
21   to negligence and violates federal and state statutes.
22          11.      Plaintiff and Class Members have suffered injury as a result of Defendant’s
23   conduct. These injuries include: (i) lost or diminished value of PII; (ii) out-of-pocket expenses
24   associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or
25   unauthorized use of their PII; (iii) lost opportunity costs associated with attempting to mitigate the
26   actual consequences of the Data Breach, including but not limited to lost time, and significantly
27   (iv) the continued and certainly an increased risk to their PII, which: (a) remains unencrypted and
28   available for unauthorized third parties to access and abuse; and (b) may remain backed up in
     CLASS ACTION COMPLAINT                            3
               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 4 of 34




 1   Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant fail
 2   to undertake appropriate and adequate measures to protect the PII.
 3          12.     Defendant disregarded the rights of Plaintiff and Class Members by intentionally,
 4   willfully, recklessly, or negligently failing to take and implement adequate and reasonable
 5   measures to ensure that its current and former customers’ PII was safeguarded, failing to take
 6   available steps to prevent an unauthorized disclosure of data, and failing to follow applicable,
 7   required and appropriate protocols, policies and procedures regarding the encryption of data, even
 8   for internal use. As the result, the PII of Plaintiff and Class Members was compromised through
 9   disclosure to an unknown and unauthorized third party. Plaintiff and Class Members have a
10   continuing interest in ensuring that their information is and remains safe, and they should be
11   entitled to injunctive and other equitable relief.
12                                             II. PARTIES
13          13.     Plaintiff Kamal Bitmouni is a Citizen of California residing in Chino Hills,
14   California. Mr. Bitmouni received Defendant’s Notice of Data Breach, dated December 16, 2020,
15   on or about that date.
16          14.     Defendant Paysafe Limited, formerly known as Paysafe Group Holdings Limited,
17   is a limited company organized under the laws of Bermuda, headquartered at Victoria Place, 21
18   Victoria Street, Hamilton H10, Bermuda.
19          15.     The true names and capacities of persons or entities, whether individual, corporate,
20   associate, or otherwise, who may be responsible for some of the claims alleged herein are currently
21   unknown to Plaintiff. Plaintiff will seek leave of court to amend this complaint to reflect the true
22   names and capacities of such other responsible parties when their identities become known.
23          16.     All of Plaintiff’s claims stated herein are asserted against Defendant and any of its
24   owners, predecessors, successors, subsidiaries, agents and/or assigns.
25                                III. JURISDICTION AND VENUE
26          17.     This Court has subject matter and diversity jurisdiction over this action under 28
27   U.S.C. § 1332(d) because this is a class action wherein the amount of controversy exceeds the sum
28   or value of $5 million, exclusive of interest and costs, there are more than 100 members in the
     CLASS ACTION COMPLAINT                               4
               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 5 of 34




 1   proposed class, and at least one other Class Member (including named Plaintiff Kamal Bitmouni,
 2   a Citizen of California) is a citizen of a State and Defendant is a citizen or subject of a foreign
 3   state, establishing minimal diversity.
 4          18.     The Northern District of California has personal jurisdiction over Defendant named
 5   in this action because Defendant conducts substantial business in California and this District
 6   through its subsidiaries, including but not limited to the fact that Defendant (formerly known as
 7   Paysafe Group Holdings Limited) filed a notice of the breach underlying this action with the State
 8   of California Department of Justice; and Defendant (formerly known as Paysafe Group Holdings
 9   Limited) sent notices of the breach to affected individuals in California, stating that the website
10   compromised in the Data Breach was used by part of Defendant’s United States business and that
11   the affected individuals provided their information to “Merchant Services,” which includes
12   “Paysafe,” “in the course of enrolling for a merchant account.”1
13          19.     Venue is proper in this District under 28 U.S.C. §1391(b) because a substantial part
14   of the events or omissions giving rise to Plaintiff’s claims occurred in this District, including that
15   the website compromised in the Data Breach was used by part of Defendant’s United States
16   business and the affected individuals provided their information to “Merchant Services,” which
17   includes “Paysafe,” “in the course of enrolling for a merchant account.”2
18                                 IV. FACTUAL ALLEGATIONS
19          Background
20          20.     Defendant provides various merchant products and services, including the ability
21   to accept cash payments online; the ability to accept payments from digital wallets; customized,
22   integrated payments merchants’ software; simplified, secure e-commerce solutions for online
23   payments; and stand alone and integrated point-of-sale products.3
24          21.     Plaintiff and Class Members that used Defendant’s products or services were
25   1
       See Notice of Data Breach, a true and correct copy of which is attached hereto as Exhibit 1
26   (“Ex. 1”) (downloaded from https://oag.ca.gov/ecrime/databreach/reports/sb24-197247 on Jan.
     25, 2021).
27   2
       Id.
     3
       See Paysafe Group, Our Story, available at: https://www.paysafe.com/us-en/about/our-story/
28   (last accessed Jan. 26, 2021).
     CLASS ACTION COMPLAINT                            5
                 Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 6 of 34




 1   required to provide some of their most sensitive and confidential information, including names,
 2   contact details, Social Security numbers, and bank account information, and other personal
 3   identifiable information, which is static, does not change, and can be used to commit myriad
 4   financial crimes.
 5             22.   Plaintiff and Class Members, as current and former customers, relied on this
 6   sophisticated Defendant to keep their PII confidential and securely maintained, to use this
 7   information for business purposes only, and to make only authorized disclosures of this
 8   information. Defendant’s current and former customers demand security to safeguard their PII.
 9             23.   Defendant had a duty to adopt reasonable measures to protect Plaintiff’s and Class
10   Members’ PII from involuntary disclosure to third parties.
11             The Data Breach
12             24.   Beginning on or about December 14, 2020, Defendant sent its current and former
13   customers a Notice of Data Breach.4 Defendant informed the recipients of the notice that:
14
                     We are writing to inform you of a cybersecurity incident that may
15
                     have affected personal information related to you. You provided the
16                   information to Merchant Services* in the course of enrolling for a
                     merchant account.
17
                     WHAT HAPPENED On November 6, 2020, through Merchant
18                   Services’* internal cybersecurity program, we discovered a
                     potential compromise of a website used by part of our U.S. business.
19
                     We promptly initiated an investigation to determine the nature and
20                   potential impact of the vulnerability. In the course of doing so, we
                     identified suspicious activity indicating that an unauthorized actor
21                   submitted automated queries to the website. We created a secure
                     environment to test the queries, using available logs and other
22                   information to assess potential impact. By November 19, 2020, we
23                   determined that a subset of the queries identified might have
                     involved data held on the website. We analyzed logs and other
24                   information available to assess whether those queries could have
                     returned information to unauthorized actors, and we engaged
25                   external forensics experts to assist. By December 3, 2020, we
                     determined that some queries may have compromised certain
26                   information held on the website, although the evidence is not
27                   conclusive. At this time, we have identified evidence of suspicious

28   4
         Id.
     CLASS ACTION COMPLAINT                           6
               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 7 of 34




                    activity on the website between May 13, 2018, and November 24,
 1
                    2020. We have notified law enforcement. Although we are not
 2                  aware of any evidence confirming that the activity resulted in
                    unauthorized actors acquiring or misusing your personal
 3                  information, we are providing this notice out of an abundance of
                    caution so that you can take steps to protect yourself.
 4
                    WHAT INFORMATION WAS INVOLVED The information
 5
                    about you that may have been accessed includes your name, contact
 6                  details, Social Security number, and bank account information. The
                    website did not hold customer transaction data, consumer data, or
 7                  payment card information. The website impacted is separate from
                    Merchant Services’* core processing and operating systems. The
 8                  website was part of a legacy system used internally and by a small
 9                  group of former Chi Payment agents, a group acquired in an
                    acquisition of iPayment in 2018, and contains certain data of a
10                  limited subset of merchants and agents.5

11
            25.     On or about December 14, 2020, Defendant began notifying various state Attorneys
12
     General, including California’s Attorney General Xavier Becerra, signed by “Merchant Services.”6
13
            26.     Defendant admitted in the Notice of Data Breach and the letters to the Attorneys
14
     General that one or more unauthorized third persons submitted automated queries to Defendant’s
15
     website and that some of these queries could have returned information to unauthorized actors,
16
     including the names, contact details, Social Security numbers, and bank account information of
17
     Defendant’s current and former customers.
18
            27.     In response to the Data Breach, Defendant claims that it “took steps to prevent
19
     further unauthorized access and have closed the website. We continue to invest in cybersecurity,
20
     including enhancing our website scanning practices and vulnerability detection program.
21
     Additionally, we have arranged for you to obtain credit monitoring and identity monitoring
22
     services at no cost to you for two years through Kroll, a leading provider of credit monitoring and
23
     identity monitoring services.”7
24
            28.     Plaintiff’s and Class Members’ unencrypted information may end up for sale on the
25
     dark web, or simply fall into the hands of companies that will use the detailed PII for targeted
26

27   5
       Ex. 1, p.1.
     6
       Ex. 2 (screenshot from State of California Department of Justice website taken Jan. 26, 2021).
28   7
       Ex. 1 (Notice of Data Breach) at 1.
     CLASS ACTION COMPLAINT                          7
               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 8 of 34




 1   marketing without the approval of the affected current and former customers. Unauthorized
 2   individuals can easily access the PII of Defendant’s current and former customers.
 3          29.     Defendant did not use reasonable security procedures and practices appropriate to
 4   the nature of the sensitive, unencrypted information it was maintaining for current and former
 5   customers, causing Plaintiff’s and Class Members’ PII to be exposed.
 6          Defendant Acquires, Collects and Stores Plaintiff’s and Class Members’ PII.
 7          30.     Defendant acquired, collected, and stored its current and former customers PII.
 8          31.     As a condition of obtaining merchant services from Defendant, Defendant requires
 9   that its customers entrust Defendant with highly confidential PII.
10          32.     By obtaining, collecting, and storing Plaintiff’s and Class Members’ PII, Defendant
11   assumed legal and equitable duties and knew or should have known that it was responsible for
12   protecting Plaintiff’s and Class Members’ PII from disclosure.
13          33.     Plaintiff and the Class Members have taken reasonable steps to maintain the
14   confidentiality of their PII. Plaintiff and the Class Members, as current and former customers,
15   relied on Defendant to keep their PII confidential and securely maintained, to use this information
16   for business purposes only, and to make only authorized disclosures of this information.
17          Securing PII and Preventing Breaches
18          34.     Defendant could have prevented this Data Breach by properly securing and
19   encrypting Plaintiff’s and Class Members’ PII. Or Defendant could have destroyed the data,
20   especially old data from former customers that Defendant had no legal duty to retain.
21          35.     Defendant’s negligence in safeguarding its current and former customers’ PII is
22   exacerbated by the repeated warnings and alerts directed to protecting and securing sensitive data.
23          36.     Despite the prevalence of public announcements of data breach and data security
24   compromises, Defendant failed to take appropriate steps to protect the PII of Plaintiff and the
25   proposed Class from being compromised.
26          37.     The Federal Trade Commission (“FTC”) defines identity theft as “a fraud
27

28
     CLASS ACTION COMPLAINT                          8
               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 9 of 34




 1   committed or attempted using the identifying information of another person without authority.”8
 2   The FTC describes “identifying information” as “any name or number that may be used, alone or
 3   in conjunction with any other information, to identify a specific person,” including, among other
 4   things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s
 5   license or identification number, alien registration number, government passport number,
 6   employer or taxpayer identification number.”9
 7          38.     The ramifications of Defendant’s failure to keep secure its current and former
 8   customers’ PII are long lasting and severe. Once PII is stolen, particularly Social Security numbers,
 9   fraudulent use of that information and damage to victims may continue for years.
10          Value of Personal Identifiable Information
11          39.     The PII of individuals remains of high value to criminals, as evidenced by the prices
12   they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity
13   credentials. For example, personal information can be sold at a price ranging from $40 to $200,
14   and bank details have a price range of $50 to $200.10 Experian reports that a stolen credit or debit
15   card number can sell for $5 to $110 on the dark web.11 Criminals can also purchase access to entire
16   company data breaches from $900 to $4,500.12
17          40.     Social Security numbers, for example, are among the worst kind of personal
18   information to have stolen because they may be put to a variety of fraudulent uses and are difficult
19   for an individual to change. The Social Security Administration stresses that the loss of an
20   individual’s Social Security number, as is the case here, can lead to identity theft and extensive
21   financial fraud:
22
     8
       17 C.F.R. § 248.201 (2013).
     9
23     Id.
     10
         Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct.
24   16, 2019, available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-
     dark-web-how-much-it-costs/ (last accessed Jan. 25, 2021).
25   11
        Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec.
26   6, 2017, available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
     personal-information-is-selling-for-on-the-dark-web/ (last accessed Jan. 25, 2021).
27   12
        In the Dark, VPNOverview, 2019, available at:
     https://vpnoverview.com/privacy/anonymous-browsing/in-the-dark/ (last accessed Jan. 25,
28   2021).
     CLASS ACTION COMPLAINT                           9
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 10 of 34




                    A dishonest person who has your Social Security number can use it
 1
                    to get other personal information about you. Identity thieves can use
 2                  your number and your good credit to apply for more credit in your
                    name. Then, they use the credit cards and don’t pay the bills, it
 3                  damages your credit. You may not find out that someone is using
                    your number until you’re turned down for credit, or you begin to get
 4                  calls from unknown creditors demanding payment for items you
                    never bought. Someone illegally using your Social Security number
 5
                    and assuming your identity can cause a lot of problems.13
 6

 7          41.     What is more, it is no easy task to change or cancel a stolen Social Security number.

 8   An individual cannot obtain a new Social Security number without significant paperwork and

 9   evidence of actual misuse. In other words, preventive action to defend against the possibility of

10   misuse of a Social Security number is not permitted; an individual must show evidence of actual,

11   ongoing fraud activity to obtain a new number.

12          42.     Even then, a new Social Security number may not be effective. According to Julie

13   Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the

14   new number very quickly to the old number, so all of that old bad information is quickly inherited

15   into the new Social Security number.”14

16          43.     Based on the foregoing, the information compromised in the Data Breach is

17   significantly more valuable than the loss of, for example, credit card information in a retailer data

18   breach, because, there, victims can cancel or close credit and debit card accounts. The information

19   compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to

20   change—Social Security number, driver’s license number or government-issued identification

21   number, name, and date of birth.

22          44.     This data demands a much higher price on the black market. Martin Walter, senior

23   director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

24   personally identifiable information and Social Security numbers are worth more than 10x on the

25
     13
26      Social Security Administration, Identity Theft and Your Social Security Number, available at:
     https://www.ssa.gov/pubs/EN-05-10064.pdf (last accessed Jan. 25, 2021).
27   14
        Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR
     (Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-
28   s-hackers-has-millionsworrying-about-identity-theft (last accessed Jan. 25, 2021).
     CLASS ACTION COMPLAINT                           10
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 11 of 34




 1   black market.”15
 2          45.     Among other forms of fraud, identity thieves may obtain driver’s licenses,
 3   government benefits, medical services, and housing or even give false information to police.
 4          46.     The PII of Plaintiff and Class Members was taken by hackers to engage in identity
 5   theft or and or to sell it to others criminals who will purchase the PII for that purpose. The
 6   fraudulent activity resulting from the Data Breach may not come to light for years.
 7          47.     There may be a time lag between when harm occurs versus when it is discovered,
 8   and also between when PII is stolen and when it is used. According to the U.S. Government
 9   Accountability Office (“GAO”), which conducted a study regarding data breaches:
10
                    [L]aw enforcement officials told us that in some cases, stolen data
11                  may be held for up to a year or more before being used to commit
                    identity theft. Further, once stolen data have been sold or posted on
12                  the Web, fraudulent use of that information may continue for years.
                    As a result, studies that attempt to measure the harm resulting from
13                  data breaches cannot necessarily rule out all future harm.16
14
            48.     At all relevant times, Defendant knew, or reasonably should have known, of the
15
     importance of safeguarding its current and former customers’ PII, including Social Security
16
     numbers and dates of birth, and of the foreseeable consequences that would occur if Defendant’s
17
     data security system was breached, including, specifically, the significant costs that would be
18
     imposed on Defendant’s current and former customers as a result of a breach.
19
            49.     Plaintiff and Class Members now face years of constant surveillance of their
20
     financial and personal records, monitoring, and loss of rights. The Class is incurring and will
21
     continue to incur such damages in addition to any fraudulent use of their PII.
22
            50.     Defendant was, or should have been, fully aware of the unique type and the
23
     significant volume of data on Defendant’s network, amounting to potentially thousands or tens or
24

25   15
        Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
26   Numbers, IT World, (Feb. 6, 2015), available at:
     https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-10x-
27   price-of-stolen-credit-card-numbers.html (last accessed Jan. 25, 2021).
     16
        Report to Congressional Requesters, GAO, at 29 (June 2007), available at:
28   http://www.gao.gov/new.items/d07737.pdf (last accessed Jan. 25, 2021).
     CLASS ACTION COMPLAINT                          11
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 12 of 34




 1   hundreds of thousands of individuals’ detailed, personal information and thus, the significant
 2   number of individuals who would be harmed by the exposure of the unencrypted data.
 3           51.     To date, Defendant has offered its current and former customers only two years of
 4   identity theft protection services through a single credit monitoring and identity monitoring
 5   service, Kroll. The offered service is inadequate to protect Plaintiff and Class Members from the
 6   threats they face for years to come, particularly in light of the PII at issue here.
 7           52.     The injuries to Plaintiff and Class Members were directly and proximately caused
 8   by Defendant’s failure to implement or maintain adequate data security measures for the PII of its
 9   current and former customers.
10           Plaintiff Kamal Bitmouni’s Experience
11           53.     Beginning in or about September 2020, Plaintiff Kamal Bitmouni operated an
12   online business that used Defendant’s services to accept payment card payments. Defendant
13   required that he provide his PII, including but not limited to his name, contact details, Social
14   Security number, and bank account information.
15           54.     Mr. Bitmouni received the Notice of Data Breach, dated December 16, 2020, on or
16   about that date.
17           55.     On or about December 5, 2020, unknown, unauthorized third-parties used Mr.
18   Bitmouni’s PII, including but not limited to his name, bank account details and Social Security
19   number, to access his checking account – the same account used for his online business – in an
20   attempt to divert Mr. Bitmouni’s funds.
21           56.     As a result of the Data Breach notice and the unauthorized access to his checking
22   account, Mr. Bitmouni spent time dealing with the consequences of the Data Breach, which
23   includes time spent communicating with his bank to stop the fraudulent transfers, verifying the
24   legitimacy of the Notice of Data Breach, exploring credit monitoring and identity theft insurance
25   options, signing up and routinely monitoring the credit monitoring offered by Defendant, and self-
26   monitoring his accounts. This time has been lost forever and cannot be recaptured.
27           57.     Additionally, Mr. Bitmouni is very careful about sharing his PII. He has never
28   knowingly transmitted unencrypted PII over the internet or any other unsecured source.
     CLASS ACTION COMPLAINT                            12
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 13 of 34




 1          58.     Mr. Bitmouni stores any documents containing his PII in a safe and secure location
 2   or destroys the documents. Moreover, he diligently chooses unique usernames and passwords for
 3   his various online accounts.
 4          59.     Mr. Bitmouni suffered actual injury in the form of damages to and diminution in
 5   the value of his PII—a form of intangible property that Mr. Bitmouni entrusted to Defendant for
 6   its services to accept payment card payments, which was compromised in and as a result of the
 7   Data Breach.
 8          60.     Mr. Bitmouni suffered lost time, annoyance, interference, and inconvenience as a
 9   result of the Data Breach and has anxiety and increased concerns for the loss of his privacy.
10          61.     Mr. Bitmouni has suffered imminent and impending injury arising from the
11   substantially increased risk of fraud, identity theft, and misuse resulting from his PII, especially
12   his Social Security number, in combination with his name and bank account information, being
13   placed in the hands of unauthorized third-parties and possibly criminals.
14          62.     Mr. Bitmouni has a continuing interest in ensuring that his PII, which, upon
15   information and belief, remains backed up in Defendant’s possession, is protected and safeguarded
16   from future breaches.
17          63.     The credit monitoring service provided by Defendant to Mr. Bitmouni warned him
18   on or about January 13, 2021, that his PII is potentially exposed on the dark web.
19                                   V. CLASS ALLEGATIONS
20          64.     Plaintiff brings this nationwide class action on behalf of himself and on behalf of
21   all others similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules
22   of Civil Procedure.
23          65.     The Nationwide Class that Plaintiff seeks to represent is defined as follows:
24
                    All individuals whose PII was compromised in the data breach first
25                  announced by Defendant on or about December 16, 2020 (the
                    “Nationwide Class”).
26

27          66.     Pursuant to Rule 23, and in the alternative to claims asserted on behalf of the

28   Nationwide Class, Plaintiff Kamal Bitmouni asserts claims on behalf of a separate statewide

     CLASS ACTION COMPLAINT                          13
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 14 of 34




 1   subclass, defined as follows:
 2
                    All individuals who are residents of California and whose PII was
 3                  compromised in the data breach first announced by Defendant on or
                    about November 16, 2020 (the “California Class”).
 4

 5          67.     Excluded from the Classes are the following individuals and/or entities: Defendant
 6   and Defendant’s parents, subsidiaries, affiliates, officers and directors, and any entity in which
 7   Defendant has a controlling interest; all individuals who make a timely election to be excluded
 8   from this proceeding using the correct protocol for opting out; any and all federal, state or local
 9   governments, including but not limited to their departments, agencies, divisions, bureaus, boards,
10   sections, groups, counsels and/or subdivisions; and all judges assigned to hear any aspect of this
11   litigation, as well as their immediate family members.
12          68.     Plaintiff reserves the right to modify or amend the definition of the proposed classes
13   before the Court determines whether certification is appropriate.
14          69.     Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class (the “Class”) are so
15   numerous that joinder of all members is impracticable. Defendant has identified thousands of
16   current and former customer whose PII may have been improperly accessed in the Data Breach,
17   and the Class is apparently identifiable within Defendant’s records.
18          70.     Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact
19   common to the Classes exist and predominate over any questions affecting only individual Class
20   Members. These include:
21            a. Whether and to what extent Defendant had a duty to protect the PII of Plaintiff and
22                Class Members;
23            b. Whether Defendant had a duty not to disclose the PII of Plaintiff and Class Members
24                to unauthorized third parties;
25            c. Whether Defendant had a duty not to use the PII of Plaintiff and Class Members for
26                non-business purposes;
27            d. Whether Defendant failed to adequately safeguard the PII of Plaintiff and Class
28                Members;
     CLASS ACTION COMPLAINT                          14
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 15 of 34




 1            e. Whether and when Defendant actually learned of the Data Breach;
 2            f. Whether Defendant adequately, promptly, and accurately informed Plaintiff and
 3                Class Members that their PII had been compromised;
 4            g. Whether Defendant violated the law by failing to promptly notify Plaintiff and Class
 5                Members that their PII had been compromised;
 6            h. Whether Defendant failed to implement and maintain reasonable security procedures
 7                and practices appropriate to the nature and scope of the information compromised in
 8                the Data Breach;
 9            i. Whether Defendant adequately addressed and fixed the vulnerabilities which
10                permitted the Data Breach to occur;
11            j. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing to
12                safeguard the PII of Plaintiff and Class Members;
13            k. Whether Plaintiff and Class Members are entitled to actual, damages, and/or statutory
14                damages as a result of Defendant’s wrongful conduct;
15            l. Whether Plaintiff and Class Members are entitled to restitution as a result of
16                Defendant’s wrongful conduct; and
17            m. Whether Plaintiff and Class Members are entitled to injunctive relief to redress the
18                imminent and currently ongoing harm faced as a result of the Data Breach.
19          71.     Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiff’s claims are typical of those of other
20   Class Members because all had their PII compromised as a result of the Data Breach, due to
21   Defendant’s misfeasance.
22          72.     Policies Generally Applicable to the Class: This class action is also appropriate for
23   certification because Defendant has acted or refused to act on grounds generally applicable to the
24   Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
25   of conduct toward the Class Members, and making final injunctive relief appropriate with respect
26   to the Class as a whole. Defendant’s policies challenged herein apply to and affect Class Members
27   uniformly and Plaintiff’s challenge of these policies hinges on Defendant’s conduct with respect
28   to the Class as a whole, not on facts or law applicable only to Plaintiff.
     CLASS ACTION COMPLAINT                           15
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 16 of 34




 1           73.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiff will fairly and adequately represent
 2   and protect the interests of the Class Members in that he has no disabling conflicts of interest that
 3   would be antagonistic to those of the other Members of the Class. Plaintiff seeks no relief that is
 4   antagonistic or adverse to the Members of the Class and the infringement of the rights and the
 5   damages they have suffered are typical of other Class Members. Plaintiff has retained counsel
 6   experienced in complex class action litigation, and Plaintiff intends to prosecute this action
 7   vigorously.
 8           74.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an
 9   appropriate method for fair and efficient adjudication of the claims involved. Class action
10   treatment is superior to all other available methods for the fair and efficient adjudication of the
11   controversy alleged herein; it will permit a large number of Class Members to prosecute their
12   common claims in a single forum simultaneously, efficiently, and without the unnecessary
13   duplication of evidence, effort, and expense that hundreds of individual actions would require.
14   Class action treatment will permit the adjudication of relatively modest claims by certain Class
15   Members, who could not individually afford to litigate a complex claim against large corporations,
16   like Defendant. Further, even for those Class Members who could afford to litigate such a claim,
17   it would still be economically impractical and impose a burden on the courts.
18           75.     The nature of this action and the nature of laws available to Plaintiff and Class
19   Members make the use of the class action device a particularly efficient and appropriate procedure
20   to afford relief to Plaintiff and Class Members for the wrongs alleged because Defendant would
21   necessarily gain an unconscionable advantage since it would be able to exploit and overwhelm the
22   limited resources of each individual Class Member with superior financial and legal resources; the
23   costs of individual suits could unreasonably consume the amounts that would be recovered; proof
24   of a common course of conduct to which Plaintiff was exposed is representative of that experienced
25   by the Class and will establish the right of each Class Member to recover on the cause of action
26   alleged; and individual actions would create a risk of inconsistent results and would be unnecessary
27   and duplicative of this litigation.
28           76.     The litigation of the claims brought herein is manageable. Defendant’s uniform
     CLASS ACTION COMPLAINT                           16
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 17 of 34




 1   conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class
 2   Members demonstrates that there would be no significant manageability problems with
 3   prosecuting this lawsuit as a class action.
 4          77.     Adequate notice can be given to Class Members directly using information
 5   maintained in Defendant’s records.
 6          78.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to
 7   properly secure the PII of Class Members, Defendant may continue to refuse to provide proper
 8   notification to Class Members regarding the Data Breach, and Defendant may continue to act
 9   unlawfully as set forth in this Complaint.
10          79.     Further, Defendant has acted or refused to act on grounds generally applicable to
11   the Classes and, accordingly, final injunctive or corresponding declaratory relief with regard to the
12   Class Members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil
13   Procedure.
14          80.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
15   because such claims present only particular, common issues, the resolution of which would
16   advance the disposition of this matter and the parties’ interests therein. Such particular issues
17   include, but are not limited to:
18                 a. Whether Defendant owed a legal duty to Plaintiff and Class Members to exercise
19                     due care in collecting, storing, using, and safeguarding their PII;
20                 b. Whether Defendant breached a legal duty to Plaintiff and Class Members to
21                     exercise due care in collecting, storing, using, and safeguarding their PII;
22                 c. Whether Defendant failed to comply with its own policies and applicable laws,
23                     regulations, and industry standards relating to data security;
24                 d. Whether an implied contract existed between Defendant on the one hand, and
25                     Plaintiff and Class Members on the other, and the terms of that implied contract;
26                 e. Whether Defendant breached the implied contract;
27                 f. Whether Defendant adequately and accurately informed Plaintiff and Class
28                     Members that their PII had been compromised;
     CLASS ACTION COMPLAINT                           17
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 18 of 34




 1                  g. Whether Defendant failed to implement and maintain reasonable security
 2                      procedures and practices appropriate to the nature and scope of the information
 3                      compromised in the Data Breach;
 4                  h. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing
 5                      to safeguard the PII of Plaintiff and Class Members; and,
 6                  i. Whether Class Members are entitled to actual damages, statutory damages,
 7                      and/or injunctive relief as a result of Defendant’s wrongful conduct.
 8
                                                COUNT I
 9                                              Negligence
                             (On Behalf of Plaintiff and the Nationwide Class)
10

11           81.     Plaintiff and Class Members re-allege and incorporate by reference herein all of the

12   allegations contained in paragraphs 1 through 80.

13           82.     As a condition of obtaining merchant services from Defendant, Defendant’s current

14   and former customers were obligated to provide Defendant with certain PII, including their names,

15   contact details, Social Security numbers, and bank account information.

16           83.     Plaintiff and the Class Members entrusted their PII to Defendant on the premise

17   and with the understanding that Defendant would safeguard their information, use their PII for

18   business purposes only, and/or not disclose their PII to unauthorized third parties.

19           84.     Defendant has full knowledge of the sensitivity of the PII and the types of harm

20   that Plaintiff and Class Members could and would suffer if the PII were wrongfully disclosed.

21           85.     Defendant knew or reasonably should have known that the failure to exercise due

22   care in the collecting, storing, and using of its current and former customers’ PII involved an

23   unreasonable risk of harm to Plaintiff and Class Members, even if the harm occurred through the

24   criminal acts of a third party.

25           86.     Defendant had a duty to exercise reasonable care in safeguarding, securing, and

26   protecting such information from being compromised, lost, stolen, misused, and/or disclosed to

27   unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

28   Defendant’s security protocols to ensure that Plaintiff’s and Class Members’ information in

     CLASS ACTION COMPLAINT                           18
                Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 19 of 34




 1   Defendant’s possession was adequately secured and protected.
 2          87.     Defendant also had a duty to exercise appropriate clearinghouse practices to remove
 3   former customers’ PII they were no longer required to retain pursuant to regulations.
 4          88.     Defendant also had a duty to have procedures in place to detect and prevent the
 5   improper access and misuse of Plaintiff’s and Class Members’ PII.
 6          89.     Defendant’s duty to use reasonable security measures arose as a result of the special
 7   relationship that existed between Defendant and Plaintiff and Class Members. That special
 8   relationship arose because Plaintiff and Class Members entrusted Defendant with their confidential
 9   PII, a necessary part of obtaining merchant services from Defendant.
10          90.     Defendant was subject to an “independent duty,” untethered to any contract
11   between Defendant and Plaintiff or Class Members.
12          91.     A breach of security, unauthorized access, and resulting injury to Plaintiff and the
13   Class Members was reasonably foreseeable, particularly in light of Defendant’s inadequate
14   security practices.
15          92.     Plaintiff and Class Members were the foreseeable and probable victims of any
16   inadequate security practices and procedures. Defendant knew or should have known of the
17   inherent risks in collecting and storing the PII of Plaintiff and the Class, the critical importance of
18   providing adequate security of that PII, and the necessity for encrypting PII stored on Defendant’s
19   systems.
20          93.     Defendant’s own conduct created a foreseeable risk of harm to Plaintiff and Class
21   Members. Defendant’s misconduct included, but was not limited to, their failure to take the steps
22   and opportunities to prevent the Data Breach as set forth herein. Defendant’s misconduct also
23   included its decision not to comply with industry standards for the safekeeping of Plaintiff’s and
24   Class Members’ PII, including basic encryption techniques freely available to Defendant.
25          94.     Plaintiff and the Class Members had no ability to protect their PII that was in, and
26   possibly remains in, Defendant’s possession.
27          95.     Defendant was in a position to protect against the harm suffered by Plaintiff and
28   Class Members as a result of the Data Breach.
     CLASS ACTION COMPLAINT                            19
               Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 20 of 34




 1          96.     Defendant had and continues to have a duty to adequately disclose that the PII of
 2   Plaintiff and Class Members within Defendant’s possession might have been compromised, how
 3   it was compromised, and precisely the types of data that were compromised and when. Such notice
 4   was necessary to allow Plaintiff and the Class Members to take steps to prevent, mitigate, and
 5   repair any identity theft and the fraudulent use of their PII by third parties.
 6          97.     Defendant had a duty to employ proper procedures to prevent the unauthorized
 7   dissemination of the PII of Plaintiff and Class Members.
 8          98.     Defendant has admitted that the PII of Plaintiff and Class Members was wrongfully
 9   lost and disclosed to unauthorized third persons as a result of the Data Breach.
10          99.     Defendant, through its actions and/or omissions, unlawfully breached its duties to
11   Plaintiff and Class Members by failing to implement industry protocols and exercise reasonable
12   care in protecting and safeguarding the PII of Plaintiff and Class Members during the time the PII
13   was within Defendant’s possession or control.
14          100.    Defendant improperly and inadequately safeguarded the PII of Plaintiff and Class
15   Members in deviation of standard industry rules, regulations, and practices at the time of the Data
16   Breach.
17          101.    Defendant failed to heed industry warnings and alerts to provide adequate
18   safeguards to protect its current and former customers’ PII in the face of increased risk of theft.
19          102.    Defendant, through its actions and/or omissions, unlawfully breached its duty to
20   Plaintiff and Class Members by failing to have appropriate procedures in place to detect and
21   prevent dissemination of its current and former customers’ PII.
22          103.    Defendant breached its duty to exercise appropriate clearinghouse practices by
23   failing to remove former customers’ PII it was no longer required to retain pursuant to regulations.
24          104.    Defendant, through its actions and/or omissions, unlawfully breached its duty to
25   adequately and timely disclose to Plaintiff and Class Members the existence and scope of the Data
26   Breach.
27          105.    But for Defendant’s wrongful and negligent breach of duties owed to Plaintiff and
28   Class Members, the PII of Plaintiff and Class Members would not have been compromised.
     CLASS ACTION COMPLAINT                            20
                Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 21 of 34




 1             106.   There is a close causal connection between Defendant’s failure to implement
 2   security measures to protect the PII of Plaintiff and Class Members and the harm suffered or risk
 3   of imminent harm suffered by Plaintiff and the Class. Plaintiff’s and Class Members’ PII was lost
 4   and accessed as the proximate result of Defendant’s failure to exercise reasonable care in
 5   safeguarding such PII by adopting, implementing, and maintaining appropriate security measures.
 6             107.   Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting
 7   commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by
 8   businesses, such as Defendant, of failing to use reasonable measures to protect PII. The FTC
 9   publications and orders described above also form part of the basis of Defendant’s duty in this
10   regard.
11             108.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures
12   to protect PII and not complying with applicable industry standards, as described in detail herein.
13   Defendant’s conduct was particularly unreasonable given the nature and amount of PII it obtained
14   and stored and the foreseeable consequences of the immense damages that would result to Plaintiff
15   and Class Members.
16             109.   Defendant’s violation of Section 5 of the FTC Act constitutes negligence per se.
17             110.   Plaintiff and Class Members are within the class of persons that the FTC Act was
18   intended to protect.
19             111.   The harm that occurred as a result of the Data Breach is the type of harm the FTC
20   Act was intended to guard against. The FTC has pursued enforcement actions against businesses,
21   which, as a result of its failure to employ reasonable data security measures and avoid unfair and
22   deceptive practices, caused the same harm as that suffered by Plaintiff and the Class.
23             112.   As a direct and proximate result of Defendant’s negligence and negligence per se,
24   Plaintiff and Class Members have suffered and will suffer injury, including but not limited to: (i)
25   actual identity theft; (ii) the loss of the opportunity of how their PII is used; (iii) the compromise,
26   publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,
27   detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost
28   opportunity costs associated with effort expended and the loss of productivity addressing and
     CLASS ACTION COMPLAINT                             21
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 22 of 34




 1   attempting to mitigate the actual and future consequences of the Data Breach, including but not
 2   limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud and
 3   identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk
 4   to their PII, which remain in Defendant’s possession and is subject to further unauthorized
 5   disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect
 6   the current and former customers’ PII in its continued possession; and (viii) future costs in terms
 7   of time, effort, and money that will be expended to prevent, detect, contest, and repair the impact
 8   of the PII compromised as a result of the Data Breach for the remainder of the lives of Plaintiff
 9   and Class Members.
10          113.    As a direct and proximate result of Defendant’s negligence and negligence per se,
11   Plaintiff and Class Members have suffered and will continue to suffer other forms of injury and/or
12   harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic
13   and non-economic losses.
14          114.    Additionally, as a direct and proximate result of Defendant’s negligence and
15   negligence per se, Plaintiff and Class members have suffered and will suffer the continued risks
16   of exposure of their PII, which remain in Defendant’s possession and is subject to further
17   unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate
18   measures to protect the PII in its continued possession.
19
                                               COUNT II
20                                    Breach of Implied Contract
                            (On Behalf of Plaintiff and the Nationwide Class)
21

22          115.    Plaintiff and Class Members re-allege and incorporate by reference herein all of the

23   allegations contained in paragraphs 1 through 80.

24          116.    Defendant required Plaintiff and Class Members to provide their personal

25   information, including names, contact details, Social Security numbers, and bank account

26   information, and other personal information as a condition of obtaining merchant services from

27   Defendant.

28
     CLASS ACTION COMPLAINT                           22
                Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 23 of 34




 1             117.   As a condition of Plaintiff and Class Members obtaining merchant services from
 2   Defendant, they provided their personal information to Defendant. In so doing, Plaintiff and Class
 3   Members entered into implied contracts with Defendant by which Defendant agreed to safeguard
 4   and protect such information, to keep such information secure and confidential, and to timely and
 5   accurately notify Plaintiff and Class Members if their data had been breached, compromised, or
 6   stolen.
 7             118.   Plaintiff and Class Members fully performed their obligations under the implied
 8   contracts with Defendant.
 9             119.   Defendant breached the implied contracts it made with Plaintiff and Class Members
10   by failing to safeguard and protect their personal information and by failing to provide timely and
11   accurate notice to them that personal information was compromised as a result of the data breach.
12             120.   As a direct and proximate result of Defendant’s above-described breach of implied
13   contract, Plaintiff and Class Members have suffered (and will continue to suffer) ongoing,
14   imminent, and impending threat of identity theft crimes, fraud, and abuse, resulting in monetary
15   loss and economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss
16   and economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of
17   the compromised data on the dark web; expenses and/or time spent on credit monitoring and
18   identity theft insurance; time spent scrutinizing bank statements, credit card statements, and credit
19   reports; expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost
20   work time; and other economic and non-economic harm.
21
                                               COUNT III
22                                          Invasion of Privacy
                             (On Behalf of Plaintiff and the Nationwide Class)
23

24             121.   Plaintiff and Class Members re-allege and incorporate by reference herein all of

25   the allegations contained in paragraphs 1 through 80.

26             122.   Plaintiff and Class Members had a legitimate expectation of privacy to their PII and

27   were entitled to the protection of this information against disclosure to unauthorized third parties.

28             123.   Defendant owed a duty to its current and former customers, including Plaintiff and

     CLASS ACTION COMPLAINT                            23
                 Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 24 of 34




 1   Class Members, to keep their PII contained as a part thereof, confidential.
 2              124.   Defendant failed to protect and released to unknown and unauthorized third parties
 3   the PII of Plaintiff and Class Members.
 4              125.   Defendant allowed unauthorized and unknown third parties access to and
 5   examination of the PII of Plaintiff and Class Members, by way of Defendant’s failure to protect
 6   the PII.
 7              126.   The unauthorized release to, custody of, and examination by unauthorized third
 8   parties of the PII of Plaintiff and Class Members is highly offensive to a reasonable person.
 9              127.   The intrusion was into a place or thing, which was private and is entitled to be
10   private. Plaintiff and Class Members disclosed their PII to Defendant as part of obtaining merchant
11   services from Defendant, but privately with an intention that the PII would be kept confidential
12   and would be protected from unauthorized disclosure. Plaintiff and Class Members were
13   reasonable in their belief that such information would be kept private and would not be disclosed
14   without their authorization.
15              128.   The Data Breach at the hands of Defendant constitutes an intentional interference
16   with Plaintiff’s and Class Members’ interest in solitude or seclusion, either as to their persons or
17   as to their private affairs or concerns, of a kind that would be highly offensive to a reasonable
18   person.
19              129.   Defendant acted with a knowing state of mind when it permitted the Data Breach
20   to occur because it was with actual knowledge that their information security practices were
21   inadequate and insufficient.
22              130.   Because Defendant acted with this knowing state of mind, they had notice and knew
23   the inadequate and insufficient information security practices would cause injury and harm to
24   Plaintiff and Class Members.
25              131.   As a proximate result of the above acts and omissions of Defendant, the PII of
26   Plaintiff and Class Members was disclosed to third parties without authorization, causing Plaintiff
27   and Class Members to suffer damages.
28
     CLASS ACTION COMPLAINT                            24
                 Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 25 of 34




 1              132.   Unless and until enjoined, and restrained by order of this Court, Defendant’s
 2   wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class
 3   Members in that the PII maintained by Defendant can be viewed, distributed, and used by
 4   unauthorized persons for years to come. Plaintiff and Class Members have no adequate remedy at
 5   law for the injuries in that a judgment for monetary damages will not end the invasion of privacy
 6   for Plaintiff and the Class.
 7
                                                 COUNT IV
 8                                         Breach of Confidence
                              (On Behalf of Plaintiff and the Nationwide Class)
 9

10              133.   Plaintiff and Class Members re-allege and incorporate by reference herein all of the

11   allegations contained in paragraphs 1 through 80.

12              134.   At all times during Plaintiff’s and Class Members’ interactions with Defendant,

13   Defendant was fully aware of the confidential and sensitive nature of Plaintiff’s and Class

14   Members’ PII that Plaintiff and Class Members provided to Defendant.

15              135.   As alleged herein and above, Defendant’s relationship with Plaintiff and Class

16   Members was governed by terms and expectations that Plaintiff’s and Class Members’ PII would

17   be collected, stored, and protected in confidence, and would not be disclosed to unauthorized third

18   parties.

19              136.   Plaintiff and Class Members provided their PII to Defendant with the explicit and

20   implicit understandings that Defendant would protect and not permit the PII to be disseminated to

21   any unauthorized third parties.

22              137.   Plaintiff and Class Members also provided their PII to Defendant with the explicit

23   and implicit understandings that Defendant would take precautions to protect that PII from

24   unauthorized disclosure.

25              138.   Defendant voluntarily received in confidence Plaintiff’s and Class Members’ PII

26   with the understanding that PII would not be disclosed or disseminated to the public or any

27   unauthorized third parties.

28
     CLASS ACTION COMPLAINT                             25
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 26 of 34




 1          139.    Due to Defendant’s failure to prevent and avoid the Data Breach from occurring,
 2   Plaintiff’s and Class Members’ PII was disclosed and misappropriated to unauthorized third parties
 3   beyond Plaintiff’s and Class Members’ confidence, and without their express permission.
 4          140.    As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiff
 5   and Class Members have suffered damages.
 6          141.    But for Defendant’s disclosure of Plaintiff’s and Class Members’ PII in violation
 7   of the parties’ understanding of confidence, their PII would not have been compromised, stolen,
 8   viewed, accessed, and used by unauthorized third parties. Defendant’s Data Breach was the direct
 9   and legal cause of the theft of Plaintiff’s and Class Members’ PII as well as the resulting damages.
10          142.    The injury and harm Plaintiff and Class Members suffered was the reasonably
11   foreseeable result of Defendant’s unauthorized disclosure of Plaintiff’s and Class Members’ PII.
12   Defendant knew or should have known its methods of accepting and securing Plaintiff’s and Class
13   Members’ PII was inadequate as it relates to, at the very least, securing servers and other equipment
14   containing Plaintiff’s and Class Members’ PII.
15          143.    As a direct and proximate result of Defendant’s breach of their confidence with
16   Plaintiff and Class Members, Plaintiff and Class Members have suffered and will suffer injury,
17   including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity how their PII
18   is used; (iii) the compromise, publication, and/or theft of their PII; (iv) out-of-pocket expenses
19   associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or
20   unauthorized use of their PII; (v) lost opportunity costs associated with effort expended and the
21   loss of productivity addressing and attempting to mitigate the actual and future consequences of
22   the Data Breach, including but not limited to efforts spent researching how to prevent, detect,
23   contest, and recover from tax fraud and identity theft; (vi) costs associated with placing freezes on
24   credit reports; (vii) the continued risk to their PII, which remain in Defendant’s possession and is
25   subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate and
26   adequate measures to protect the PII of current and former customers; and (viii) future costs in
27   terms of time, effort, and money that will be expended to prevent, detect, contest, and repair the
28
     CLASS ACTION COMPLAINT                            26
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 27 of 34




 1   impact of the PII compromised as a result of the Data Breach for the remainder of the lives of
 2   Plaintiff and Class Members.
 3          144.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiff
 4   and Class Members have suffered and will continue to suffer other forms of injury and/or harm,
 5   including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and
 6   non-economic losses.
                                                COUNT V
 7
                            Violation of California’s Unfair Competition Law
 8                               (Cal. Bus. & Prof. Code § 17200, et seq.)
                            (On Behalf of Plaintiff and the Nationwide Class)
 9

10          145.    Plaintiff and Class Members re-allege and incorporate by reference herein all of the

11   allegations contained in paragraphs 1 through 80.

12          146.    By reason of the conduct alleged herein, Defendant engaged in unlawful and unfair

13   business practices within the meaning of California’s Unfair Competition Law (“UCL”), Business

14   and Professions Code § 17200, et seq.

15          147.    Defendant stored the PII of Plaintiff and Class Members in its computer systems.

16   Defendant falsely represented to Plaintiff and Class Members that their PII was secure and would

17   remain private.

18          148.    Defendant knew or should have known it did not employ reasonable, industry

19   standard, and appropriate security measures that complied with federal regulations and that would

20   have kept Plaintiff’s and Class Members’ PII secure and prevented the loss or misuse of that PII.

21          149.    Even without these misrepresentations, Plaintiff and Class Members were entitled

22   to assume, and did assume, that Defendant would take appropriate measures to keep their PII safe.

23   Defendant did not disclose at any time that Plaintiff’s and Class Members’ PII was vulnerable to

24   hackers because Defendant’s data security measures were inadequate and outdated, and Defendant

25   was the only one in possession of that material information, which it had a duty to disclose.

26          A.      Unlawful Business Practices

27          150.    As noted above, Defendant violated Section 5(a) of the FTC Act (which is a

28   predicate legal violation for this UCL claim) by misrepresenting, both by affirmative conduct and

     CLASS ACTION COMPLAINT                          27
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 28 of 34




 1   by omission, the safety of its computer systems, specifically the security thereof, and its ability to
 2   safely store Plaintiff’s and Class Members’ PII.
 3          151.    Defendant also violated Section 5(a) of the FTC Act by failing to implement
 4   reasonable and appropriate security measures or follow industry standards for data security, and
 5   by failing to timely` notify Plaintiff and Class Members of the Data Breach.
 6          152.    If Defendant had complied with these legal requirements, Plaintiff and Class
 7   Members would not have suffered the damages related to the Data Breach, and consequently from
 8   Defendant’s failure to timely notify Plaintiff and Class Members of the Data Breach.
 9          153.    Defendant’s acts, omissions, and misrepresentations as alleged herein were
10   unlawful and in violation of, inter alia, Section 5(a) of the FTC Act.
11          154.    Plaintiff and Class Members suffered injury in fact and lost money or property as
12   the result of Defendant’s unlawful business practices. In addition, Plaintiff’s and Class Members’
13   PII was taken and is in the hands of those who will use it for their own advantage, or is being sold
14   for value, making it clear that the hacked information is of tangible value. Plaintiff and Class
15   Members have also suffered consequential out of pocket losses for procuring credit freeze or
16   protection services, identity theft monitoring, and other expenses relating to identity theft losses
17   or protective measures.
18          B.      Unfair Business Practices
19          155.    Defendant engaged in unfair business practices under the “balancing test.”
20   The harm caused by Defendant’s actions and omissions, as described in detail above, greatly
21   outweigh any perceived utility. Indeed, Defendant’s failure to follow basic data security protocols
22   and misrepresentations to current and former customers about Defendant’s data security cannot be
23   said to have had any utility at all. All of these actions and omissions were clearly injurious to
24   Plaintiffs and Class Members, directly causing the harms alleged below.
25          156.    Defendant engaged in unfair business practices under the “tethering test.”
26   Defendant’s actions and omissions, as described in detail above, violated fundamental public
27   policies expressed by the California Legislature. See, e.g., Cal. Civ. Code § 1798.1 (“The
28   Legislature declares that . . . all individuals have a right of privacy in information pertaining to
     CLASS ACTION COMPLAINT                           28
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 29 of 34




 1   them . . . . The increasing use of computers . . . has greatly magnified the potential risk to
 2   individual privacy that can occur from the maintenance of personal information.”); Cal. Civ. Code
 3   § 1798.81.5(a) (“It is the intent of the Legislature to ensure that personal information about
 4   California residents is protected.”); Cal. Bus. & Prof. Code § 22578 (“It is the intent of the
 5   Legislature that this chapter [including the Online Privacy Protection Act] is a matter of statewide
 6   concern.”). Defendant’s acts and omissions thus amount to a violation of the law.
 7           157.    Defendant engaged in unfair business practices under the “FTC test.” The
 8   harm caused by Defendant’s actions and omissions, as described in detail above, is substantial in
 9   that it affects thousands of Class Members and has caused those persons to suffer actual harms.
10   Such harms include a substantial risk of identity theft, disclosure of Plaintiff’s and Class Members’
11   PII to third parties without their consent, diminution in value of their PII, consequential out of
12   pocket losses for procuring credit freeze or protection services, identity theft monitoring, and other
13   expenses relating to identity theft losses or protective measures. This harm continues given the
14   fact that Plaintiff’s and Class Members’ PII remains in Defendant’s possession, without adequate
15   protection, and is also in the hands of those who obtained it without their consent. Defendant’s
16   actions and omissions violated Section 5(a) of the Federal Trade Commission Act. See 15 U.S.C.
17   § 45(n) (defining “unfair acts or practices” as those that “cause[ ] or [are] likely to cause substantial
18   injury to consumers which [are] not reasonably avoidable by consumers themselves and not
19   outweighed by countervailing benefits to consumers or to competition”); see also, e.g., In re
20   LabMD, Inc., FTC Docket No. 9357, FTC File No. 102-3099 (July 28, 2016) (failure to employ
21   reasonable and appropriate measures to secure personal information collected violated § 5(a) of
22   FTC Act).
23           158.    Plaintiff and Class Members suffered injury in fact and lost money or property as
24   the result of Defendant’s unfair business practices. Plaintiff and Class Members’ PII was taken
25   and is in the hands of those who will use it for their own advantage, or is being sold for value,
26   making it clear that the hacked information is of tangible value. Plaintiff and Class Members have
27   also suffered consequential out of pocket losses for procuring credit freeze or protection services,
28
     CLASS ACTION COMPLAINT                             29
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 30 of 34




 1   identity theft monitoring, and other expenses relating to identity theft losses or protective
 2   measures.
 3          159.    As a result of Defendant’s unlawful and unfair business practices in violation of the
 4   UCL, Plaintiff and Class Members are entitled to damages, injunctive relief, and reasonable
 5   attorneys’ fees and costs.
 6
                                                COUNT VI
 7                           Violation of California’s Consumer Privacy Act
                                       (Cal. Civ. Code § 1798.150)
 8                           (On behalf of Plaintiff and the California Class)
 9
            160.    Plaintiff and California Class members re-allege and incorporate by reference
10
     herein all of the allegations contained in paragraphs 1 through 80.
11
            161.    Defendant violated section 1798.150(a) of the California Consumer Privacy Act
12
     (“CCPA”) by failing to prevent Plaintiff’s and California Class members’ PII from unauthorized
13
     access and exfiltration, theft, or disclosure as a result of Defendant’s violations of its duty to
14
     implement and maintain reasonable security procedures and practices appropriate to the nature of
15
     the information to protect the PII of Plaintiff and California Class members.
16
            162.    As a direct and proximate result of Defendant’s acts, Plaintiff’s and California Class
17
     members’ PII was subjected to unauthorized access and exfiltration, theft, or disclosure as a result
18
     of Defendant’s violation of the duty.
19
            163.    As a direct and proximate result of Defendant’s acts, Plaintiff and California Class
20
     members were injured and lost money or property, including but not limited the loss of California
21
     Class members’ legally protected interest in the confidentiality and privacy of their PII, nominal
22
     damages, and additional losses as described above.
23
            164.    Defendant knew or should have known that its computer systems and data security
24
     practices were inadequate to safeguard Plaintiff’s and California Class members’ PII and that the
25
     risk of a data breach or theft was highly likely. Defendant failed to implement and maintain
26
     reasonable security procedures and practices appropriate to the nature of the information to protect
27
     the PII of Plaintiff and California Class members.
28
     CLASS ACTION COMPLAINT                          30
              Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 31 of 34




 1          165.     Defendant is a corporation organized for the profit or financial benefit of its owners,
 2   with annual gross revenues exceeding $25 million, and collects PII as defined in Cal. Civ. Code §
 3   1798.140.
 4          166.     Plaintiff and California Class members seek relief under § 1798.150(a), including,
 5   but not limited to, recovery of actual damages; injunctive or declaratory relief; any other relief the
 6   court deems proper; and attorneys’ fees and costs (pursuant to Cal. Code Civ. Proc. § 1021.5).
 7          167.     Plaintiff and the California Class members reserve the right to amend this
 8   Complaint as of right to seek statutory damages and relief under Cal. Civ. Code § 1798.100, et
 9   seq.
                                           PRAYER FOR RELIEF
10

11          WHEREFORE, Plaintiff, on behalf of himself and all Class Members, requests judgment
12   against Defendant and that the Court grant the following:
13          A.       For an Order certifying the Nationwide Class and the California Class as defined
14                   herein, and appointing Plaintiff and their Counsel to represent the Class;
15          B.       For equitable relief enjoining Defendant from engaging in the wrongful conduct
16                   complained of herein pertaining to the misuse and/or disclosure of Plaintiff’s and
17                   Class Members’ PII, and from refusing to issue prompt, complete, any accurate
18                   disclosures to Plaintiff and the Class Members;
19          C.       For injunctive relief requested by Plaintiff, including but not limited to, injunctive
20                   and other equitable relief as is necessary to protect the interests of Plaintiff and
21                   Class Members, including but not limited to an order:
22                   i.   prohibiting Defendant from engaging in the wrongful and unlawful acts
23                        described herein;
24                  ii.   requiring Defendant to protect, including through encryption, all data collected
25                        through the course of its business in accordance with all applicable regulations,
26                        industry standards, and federal, state or local laws;
27                 iii.   requiring Defendant to delete, destroy, and purge the personal identifying
28
     CLASS ACTION COMPLAINT                             31
            Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 32 of 34




 1                    information of Plaintiff and Class Members unless Defendant can provide to
 2                    the Court reasonable justification for the retention and use of such information
 3                    when weighed against the privacy interests of Plaintiff and Class Members;
 4             iv.    requiring Defendant to implement and maintain a comprehensive Information
 5                    Security Program designed to protect the confidentiality and integrity of the
 6                    personal identifying information of Plaintiff’s and Class Members’ personal
 7                    identifying information;
 8              v.    prohibiting Defendant from maintaining Plaintiff’s and Class Members’
 9                    personal identifying information on a cloud-based database;
10             vi.    requiring   Defendant      to    engage    independent     third-party   security
11                    auditors/penetration testers as well as internal security personnel to conduct
12                    testing, including simulated attacks, penetration tests, and audits on
13                    Defendant’s systems on a periodic basis, and ordering Defendant to promptly
14                    correct any problems or issues detected by such third-party security auditors;
15             vii.   requiring Defendant to engage independent third-party security auditors and
16                    internal personnel to run automated security monitoring;
17            viii.   requiring Defendant to audit, test, and train its security personnel regarding any
18                    new or modified procedures;
19             ix.    requiring Defendant to segment data by, among other things, creating firewalls
20                    and access controls so that if one area of Defendant’s network is compromised,
21                    hackers cannot gain access to other portions of Defendant’s systems;
22              x.    requiring Defendant to conduct regular database scanning and securing checks;
23             xi.    requiring Defendant to establish an information security training program that
24                    includes at least annual information security training for all employees, with
25                    additional training to be provided as appropriate based upon the employees’
26                    respective responsibilities with handling personal identifying information, as
27                    well as protecting the personal identifying information of Plaintiff and Class
28                    Members;
     CLASS ACTION COMPLAINT                           32
            Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 33 of 34




 1             xii.    requiring Defendant to routinely and continually conduct internal training and
 2                     education, and on an annual basis to inform internal security personnel how to
 3                     identify and contain a breach when it occurs and what to do in response to a
 4                     breach;
 5             xiii.   requiring Defendant to implement a system of tests to assess its respective
 6                     employees’ knowledge of the education programs discussed in the preceding
 7                     subparagraphs, as well as randomly and periodically testing employees’
 8                     compliance with Defendant’s policies, programs, and systems for protecting
 9                     personal identifying information;
10             xiv.    requiring Defendant to implement, maintain, regularly review, and revise as
11                     necessary a threat management program designed to appropriately monitor
12                     Defendant’s information networks for threats, both internal and external, and
13                     assess whether monitoring tools are appropriately configured, tested, and
14                     updated;
15              xv.    requiring Defendant to meaningfully educate all Class Members about the
16                     threats that they face as a result of the loss of their confidential personal
17                     identifying information to third parties, as well as the steps affected individuals
18                     must take to protect themselves;
19             xvi.    requiring Defendant to implement logging and monitoring programs sufficient
20                     to track traffic to and from Defendant’s servers; and for a period of 10 years,
21                     appointing a qualified and independent third party assessor to conduct a SOC 2
22                     Type 2 attestation on an annual basis to evaluate Defendant’s compliance with
23                     the terms of the Court’s final judgment, to provide such report to the Court and
24                     to counsel for the class, and to report any deficiencies with compliance of the
25                     Court’s final judgment; For an award of damages, including actual, nominal,
26                     and consequential damages, as allowed by law in an amount to be determined;
27        D.      For an award of damages, including actual, nominal, and consequential damages,
28                as allowed by law in an amount to be determined;
     CLASS ACTION COMPLAINT                          33
             Case 3:21-cv-00641-JCS Document 1 Filed 01/27/21 Page 34 of 34




 1          E.     For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;
 2          F.     For prejudgment interest on all amounts awarded; and
 3          G.     Such other and further relief as this Court may deem just and proper.
 4
                                     DEMAND FOR JURY TRIAL
 5
            Plaintiff hereby demands that this matter be tried before a jury.
 6

 7   Date: January 27, 2021                       Respectfully Submitted,

 8                                                By: /s/ M. Anderson Berry_______
                                                  M. Anderson Berry (SBN 262879)
 9                                                Leslie Guillon (SBN 222400)
                                                  CLAYEO C. ARNOLD,
10                                                A PROFESSIONAL LAW CORP.
11                                                865 Howe Avenue
                                                  Sacramento, CA 95825
12                                                Telephone: (916) 777-7777
                                                  Facsimile: (916) 924-1829
13                                                aberry@justice4you.com
                                                  lguillon@justice4you.com
14

15                                                JOHN A. YANCHUNIS
                                                  (Pro Hac Vice application forthcoming)
16                                                RYAN D. MAXEY
                                                  (Pro Hac Vice application forthcoming)
17                                                MORGAN & MORGAN
                                                  201 N. Franklin Street, 7th Floor
18
                                                  Tampa, Florida 33602
19                                                (813) 223-5505
                                                  jyanchunis@ForThePeople.com
20                                                rmaxey@ForThePeople.com
21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                          34
